Per Curiam. This claim, arising out of the death of a fireman allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiaries pursuant to the provisions of the “Law Enforcement Officers and Firemen Compensation Act,” (hereafter, the Act), Ill. Rev. Stat., Ch. 48, Sec. 281 et. seq., 1975. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted before the Court on May 11, 1977 and October 12, 1977, the Court finds that: 1. The Claimants, Earnestine Walker and Edward Mitchell, are the mother and father of the decedent, as stated in the application for benefits; and, in the absence of a designated beneficiary, Section 3(a) of the Act provides that any award hereunder shall be paid to the surviving parents, equally. 2. The decedent, Anthony Walker, age 19, was a volunteer fireman and member of the Alorton Volunteer Fire Department and engaged in the active performance of his duties, within the meaning of Section 2(e) of the Act, on November 28, 1976. 3. On said date, Lt. Walker and two other firemen were engaged in extinguishing a fire in a vacant building. As Walker was handling a water hose line near the building, the walls of the burning building collapsed, with bricks and debris striking Walker. He died, during surgery for his injuries the same day, and the Coroner’s certificate of death recited the immediate cause of death as “massive hemorrhage, due to or as a consequence of severe laceration of liver, about two hours interval.” 4. Firefighter Walker was killed in the line of duty as defined in Section 2(e) of the Act. 5. The proof submitted in support of this claim satisfies all of the requirements of the Act, and the claim is therefore compensable thereunder. It is hereby ordered that the sum of $10,000.00 be awarded to Earnestine Walker, as mother of Anthony Walker, and that the sum of $10,000.00 be awarded to Edward Mitchell, as father of Anthony Walker, the deceased fireman.